Opinión disidente del
Juez Asociado Señor Negrón García.
HH
“Los hombres conocen muy bien lo que es la injusticia. Saben que las rayas que separan lo justo de lo injusto no pueden confundirse, y que su diferencia es más sensible que la que hay entre el día y la noche; saben que la injusticia es lo que más separa al hombre del hombre, y lo que más separa al hombre de Dios; saben que es como esos venenos poderosos que matan aunque se administren en dosis homeopáticas.” M. Iglesias Corral, El Enigma del Derecho, Libro Homenaje a Ramón Ma Roca Sastre, Madrid, Gráficas Cóndor, 1976, Vol. I, págs. 63, 76.
Una evaluación cuidadosa y objetiva de la prueba docu-mental —incluso la transcripción de la vista administrativa del caso— nos impide coincidir con el criterio del Tribunal. Es injusto.
*214La prueba abrumadoramente revela que contra el profe-sor Enrique Henríquez Soto se discriminó al negársele la permanencia a la cual era acreedor. Su experiencia, dedica-ción y restantes cualificaciones académicas no se discuten. No hay justificación alguna para sostener ese trato diferen-cial.
Contrario a otros casos en que la Administración de Cole-gios Regionales concedió permanencia a profesores que no tenían grado de maestría, al profesor Henríquez Soto se le ha tratado y evaluado con una vara distinta. La única razón válida aducida por las autoridades universitarias es que no existía —al año académico 1978-1979— dificultad en el re-clutamiento de profesores de química. No es así. Sobre este extremo la Universidad sólo produjo una certificación de la Oficina de Personal del Colegio Regional de Ponce, exposi-tiva de que había archivadas tres (3) solicitudes de “empleo para el área de Química” de mayo de 1975 y febrero y agosto de 1976, cuyos solicitantes tenían maestría. Nos pregun-tamos, ¿qué valor pueden tener estas solicitudes tan dis-tantes, si después de mayo de 1975, se le extendieron al profesor Henríquez Soto cuatro (4) contratos por los años académicos posteriores, incluso el cancelado unilateralmente el 1ro de agosto de 1978?
Arguyendo que en situaciones como la presente la fun-ción del Consejo de Educación Superior sea de carácter cuasi judicial, es cuestionable que el proceso administrativo no haya estado viciado desde su origen. Merece nuestra aprobación la siguiente visión ético-adjudicativa del Tribunal Superior:
Surge de los documentos presentados que el abogado que representa al Consejo en este recurso pertenece al mismo bu-fete que suplió el Oficial Examinador que actuó en la vista *215administrativa ante el propio Consejo. Más aún, nos informa el abogado de la agencia que ello “es normal”. Puede que sea normal, pero ciertamente no es apropiado. El Oficial Exami-nador se supone que sea una figura totalmente imparcial, sin interés de clase alguna en el resultado del pleito. Si el bufete que suple dicho Oficial Examinador como cuestión “normal” luego ha de suplir también el abogado que va a defender al Consejo cuando dicha decisión sea recurrida, la situación sé torna en totalmente inaceptable. En primer lugar, ello crea cuando menos potencialmente un conflicto de intereses para el abogado cuando éste actúa como Oficial Examinador, y le crea la tentación de rendir un informe que sea más fácil de defender si en su día fuese objeto de un recurso de revisión. El que en la práctica el abogado que haya actuado como examinador haya podido resistir totalmente dicha tentación es irrelevante. El sistema no debe permitir tan siquiera una situación en que esa tentación existe. En segundo lugar, queda en marcada desventaja el abogado que presenta el recurso de revisión judicial, al tener que litigar contra el compañero de bufete no s[ó]lo del Oficial Examinador que actuó en este caso, sino de los Oficiales Examinadores que podrían actuar en casos fu-turos. En definitiva, la situación es intolerable. Se concede al Consejo de Educación Superior plazo de 20 días para que noti-fique a este Tribunal una nueva representación legal, la cual no deberá haber tenido contacto de. clase algun[a] con la fun-ción de suministrar oficiales examinadores al Consejo. Exhibit 6, pág. 1.